Exhibit 10.4(a) Schedule of Supplemental Executive Retirement Plan Agreements of Named Executive Officers dated as of January 1, 2009. Name Maximum SERP Benefit Payable at Retirement Laurence M. Downes, President and Chief Executive Officer $250,000 Mariellen Dugan, Senior Vice President and General Counsel $125,000 Kathleen T. Ellis, Senior Vice President, Corporate Affairs and Marketing $125,000 Glenn C. Lockwood, Senior Vice President and Chief Financial Officer $125,000 Joseph P. Shields,Executive Vice Presidentand Chief Operating Officer, NJR Energy ServicesCompany $125,000
